Citation Nr: 0900007	
Decision Date: 01/02/09    Archive Date: 01/14/09

DOCKET NO.  05-06 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for acquired psychiatric 
disability, to include depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from September 1978 to March 
1980.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Detroit, 
Michigan Regional Office (RO) of the Department of Veterans 
Affairs (VA).


FINDING OF FACT

A psychiatric disability was not shown in service or within a 
year of discharge from service, and the objective medical 
evidence fails to establish a nexus or link between a 
psychiatric disability and the veteran's active service. 


CONCLUSION OF LAW

Psychiatric disability, including depression, was not 
incurred in, or aggravated by, active service, nor may it be 
presumed to have been so incurred or aggravated.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

By correspondence dated in May 2003, March 2006, June 2006, 
and March 2008 the veteran was informed of the evidence and 
information necessary to substantiate his claim, the 
information required of him to enable VA to obtain evidence 
in support of the claim, the assistance that VA would provide 
to obtain evidence and information in support of the claim, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  VCAA notice was 
provided prior to the initial AOJ adjudication.  Pelegrini.

In March 2006 the veteran received notice regarding the 
assignment of a disability rating and/or effective date in 
the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).


Duty to Assist

The veteran's service treatment and personnel records are 
associated with the claims file.  Based on information 
contained in the veteran's August 2002 VA Form 21-526 
(Veteran's Application For Compensation or Pension), the RO 
has made repeated, unsuccessful efforts to obtain clinical 
records from a U.S. Military facility in Friedberg, Germany, 
and in February 2008 a formal finding of the unavailability 
of the records was made by the RO.  In this regard, the Board 
observes that in a statement received in October 2007, and in 
testimony given at his November 2008 Board hearing (Hearing 
transcript (Tr.), at page 3), the veteran essentially 
indicated that he never received psychiatric counseling 
during his military service.

The veteran's records from the Social Security Administration 
(SSA) are also associated with the claims file.  The Board 
notes that another VA examination is not necessary to decide 
this claim as the evidence of record contains sufficient 
competent medical evidence to decide the claim.  38 C.F.R. § 
3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

At a May 2003 VA psychiatric examination, the veteran stated 
that he was treated for psychiatric problems twenty years 
prior.  In a May 2003 letter, among other places, the veteran 
was specifically requested by the RO that he must return the 
supplied VA Form 21-4142, Authorization and Consent to 
Release Information (VA Form 21-4142), for any treatment 
records he wished to have VA obtain for him.  It appears, 
however, that no VA Forms 21-4142 were signed and returned by 
the veteran in this case.  The veteran has not referenced any 
other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met.  
Accordingly, the Board will address the merits of the claim.


Legal Criteria

A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred or aggravated 
during active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303(a).  Service connection also is permissible for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  

A psychosis will be presumed to have been incurred or 
aggravated in service if manifested to a compensable degree 
within one year after service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  This presumption is 
rebuttable by probative evidence to the contrary.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

The veteran's service medical records are negative for any 
recorded evidence of complaints, treatment, or diagnoses of 
psychiatric disability.  The veteran's personnel records, 
including documents associated with his administrative 
discharge from service (which contain a January 1980 letter 
from a military chaplain) make no reference to psychiatric 
treatment or psychiatric disability.

Medical records associated with the claims file reveal that 
the veteran was characterized as having a "history of 
chronic anxiety state" in November 1988 and was diagnosed 
with psychiatric disability (dysthymic disorder) in September 
1991.

As noted, no psychiatric disability was noted in the 
veteran's service medical records, and no health 
professional, VA or private, has related the veteran's 
depression to his period of service.  A review of the 
multiple private and VA records dealing with the veteran's 
psychiatric treatment reveal few if any references by the 
veteran to his military service.  Further, VA examiners in 
July 2000 and August 2000 specifically linked the veteran's 
psychiatric disability to his physical problems (primarily 
Crohn's disease).

Since the medical evidence of record fails to indicate that 
the veteran had psychiatric disability during service, or a 
psychosis within a year of discharge from service, or that 
psychiatric disability has been etiologically related to 
service by competent clinical evidence of record, service 
connection for psychiatric disability is not warranted.

The Board does not doubt the sincerity of the veteran's 
opinion regarding this issue, and his statements and November 
2008 Board hearing testimony have been reviewed.  A 
layperson, however, is generally not deemed competent to 
opine on a matter that requires medical knowledge, such as 
the question of whether a chronic disability is currently 
present or a determination of etiology.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit a more favorable determination.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for an acquired psychiatric disability, to 
include depression, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


